                                                                                                                                                     
Exhibit 10.7

 

FIRST AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT is entered into as
of April 30, 2002 by and among MONACO COACH CORPORATION, a Delaware corporation,
ROYALE COACH BY MONACO, INC., an Indiana corporation, MCC ACQUISITION
CORPORATION, a Delaware corporation, the Lenders and U.S. BANK NATIONAL
ASSOCIATION as the Administrative Lender.

RECITALS

Borrowers, Administrative Lender and Lenders are parties to that certain Amended
and Restated Credit Agreement dated September 28, 2001 (the “Agreement”).  In
order to permit Borrowers to utilize Administrative Lender’s cash management
products, Borrowers and Lenders desire to amend the Agreement to remove the
Swing Loan as a subfacility of the Revolving Loans without changing the economic
terms of the existing Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Administrative Lender, Lenders and Borrowers hereby
agree as follows:

1.             Definitions.    All capitalized terms used herein and not
otherwise defined herein shall have the meaning attributed to them in the
Agreement.

2.             Amendment to Section 1.1.

(a)           The following defined terms are amended in their entirety to read
as follows:

“Available Credit” means, at any time before the Revolver Maturity Date, the
amount by which (i) the lesser of (A) the total of the Revolving Loan
Commitments or (B) the Borrowing Base is greater than (ii) the total of the
outstanding principal amount of the Revolving Loans, the Letter of Credit
Obligations and Swing Loans, and on and after the Revolver Maturity Date,
Available Credit shall be zero.

“Ratable Portion” means, with respect to any Lender: (i) with respect to
Revolving Loans, the quotient obtained by dividing the total of such Lender’s
Revolving Loan Commitment by the total Revolving Loan Commitments of all
Lenders; (ii) with respect to Term Loans, the quotient obtained by dividing the
total of such Lender’s Term Loan Commitment by the total Term Loan Commitments
of all Lenders; (iii) with respect to all Loans, the quotient obtained by
dividing the total of

 

1

--------------------------------------------------------------------------------


 

such Lender’s Revolving Loan Commitment, Term Loan Commitment and Swing Loan
Commitment by the Total Commitments.  At all times when the Total Commitments
are zero, all references in the preceding sentence to “Commitments” shall mean
Commitments existing immediately before the Total Commitments became zero.

“Total Commitments” means the total of all Revolving Loan Commitments, Swing
Loan Commitment and Term Loan Commitments.

(b)           The following additional defined terms are added to Section 1.1:

“Swing Loan Balance Amount” means, at any time, the amount that the outstanding
balance of the Swing Loans would need to be so that Swingline Lender’s
percentage of the aggregate Revolving Loans and Swing Loans equals the True-Up
Percentage.

“Swing Loan Commitment” means the amount set opposite the Swingline Lender’s
name on Schedule I as its “Swing Loan Commitment,” as such amount may be
adjusted from time to time pursuant to this Agreement.

“True-Up Event” means the occurrence of both: (i) any of the following: (A) the
aggregate outstanding balance of the Swing Loans exceeds the Swing Loan Balance
Amount by at least $4,000,000 for ten consecutive Business Days; (B) at any time
during the continuation of a Default the balance of the Swing Loans does not
equal the Swing Loan Balance Amount; or (C) at any time the balance of the Swing
Loans exceeds the Swing Loan Balance Amount and Swingline Lender, by notice to
the Administrative Lender, requests that the amount of the Swing Loans be
reduced; and (ii) receipt by Administrative Lender before 9:00 AM (Portland
time) on a Business Day of a request from a Lender for a settlement under
Section 3.2(b).

“True-Up Percentage” means, with respect to any Lender, the quotient obtained by
dividing the total of such Lender’s Revolving Loan Commitment and Swing Loan
Commitment by the total of the Revolving Loan Commitments and Swing Loan
Commitments of all Lenders.  At all times when the Total Commitments are zero,
all references in the preceding sentence to “Commitments” shall mean Commitments
existing immediately before the Total Commitments became zero.

(c)           The term “Swing Loan Available Credit” is deleted.

3.             Amendment of Section 3.2.  Section 3.2 is amended in its entirety
to read as follows:


3.2  SWING LOANS

(a)           On the terms and subject to the conditions contained in this
Agreement, Swingline Lender agrees to make loans (each a “Swing Loan”) to

2

--------------------------------------------------------------------------------


 

Borrowers from time to time until the Revolver Maturity Date in an aggregate
amount not to exceed at any time outstanding the Swing Loan Commitment;
provided, however, Swingline Lender, in its sole discretion, may elect not to
make a Swing Loan at any time that the Available Credit is negative or would
become negative upon the making of such Swing Loan.  Each Swing Loan shall be
made and prepaid upon such notice as the Swingline Lender and Borrowers’ Agent
shall agree; provided that in the absence of a written agreement to the
contrary, Swingline Lender must receive each request for a Swing Loan not later
than 2:00 PM (Portland time) on the Business Day of borrowing and any prepayment
made after 2:00 PM (Portland time) shall be credited on the next Business Day. 
Further, Swingline Lender may make Swing Loans without notice from Borrowers’
Agent or any Borrower (A) automatically pursuant to cash management
arrangements, if any, made from time to time by Borrowers with Administrative
Lender and/or (B) to allow Administrative Lender to pay each Lender its share of
fees, interest and other amounts due hereunder to the extent such fees, interest
and other amounts are then due and payable.  All Swing Loans shall be evidenced
by a Note payable to the order of the Swingline Lender.  Subject to all the
limitations, terms and conditions contained herein, Borrowers may from time to
time borrow, partially or wholly repay outstanding Swing Loans and reborrow
Swing Loans.  Borrower shall repay the outstanding principal balance of the
Swing Loans, together with all accrued and unpaid interest and related fees on
the Revolver Maturity Date.  All interest due on the Swing Loans shall be
payable to the Swingline Lender.  After receipt of payment of principal or
interest on the Swing Loans, Administrative Lender will promptly distribute the
same to the Swingline Lender at its Applicable Lending Office.

(b)           On the Business Day that a True-Up Event occurs, regardless of
whether the conditions in Section 7.2 exist and without notice or other action
by any Borrower, the balance of each Lender’s Revolving Loans shall be
increased/decreased and the balance of the Swing Loans decreased/increased by
that amount that results in the Swing Loans equaling the Swing Loan Balance
Amount.  Administrative Lender, by not later than 11:00 AM (Portland time) on
such Business Day, shall notify each Lender whose Loans are increasing of the
principal amount of such increase, and each such Lender shall, before 2:00 PM
(Portland time) on such Business Day, make available to Administrative Lender,
in immediately available funds, the amount of such increase.  Administrative
Lender shall use such funds to repay the principal amount of the Loans being
reduced.  If Lenders are prohibited by the Bankruptcy Code or any other
Governmental Rule from making the adjustment required by the first sentence of
this Section, each Lender shall purchase such participation interest in the
Loans of the other Lenders as is necessary to effect the same result among the
Lenders as the adjustment required by the first sentence of this Section.

4.             Amendment of Section 3.5(d).  Section 3.5(d) is amended in its
entirety to read as follows:

 

3

--------------------------------------------------------------------------------


 

(d)           Unused Line Fee.  On the last day of each calendar quarter
beginning September 30, 2001 and on the Revolver Maturity Date, Borrowers shall
pay to Administrative Lender, for the ratable benefit of Lenders, an unused line
fee equal to (i) the amount by which the Revolving Loan Commitments are greater
than the total of the average daily outstanding balance of the Revolving Loans
and the average daily face amount of outstanding Letters of Credit for such
quarter or period multiplied by (ii) a per annum rate equal to the Fee
Percentage.  On the last day of each calendar quarter beginning June 30, 2002
and on the Revolver Maturity Date, Borrowers shall pay to Administrative Lender,
for the benefit of the Swingline Lender, an unused line fee equal to (i) the
amount by which the Swing Loan Commitment is greater than the total of the
average daily outstanding balance of the Swing Loans for such quarter or period
multiplied by (ii) a per annum rate equal to the Fee Percentage.

5.             Schedule I.  Schedule I is amended in its entirety to read as
Schedule I attached hereto.

6.             Effective Data.  This First Amendment shall be effective as of
May 6, 2002.

7.             Ratification.  Except as otherwise provided in this First
Amendment, all of the provisions of the Agreement are hereby ratified and
confirmed and shall remain in full force and effect.

8.             One Agreement.  The Agreement, as modified by the provisions of
this First Amendment, shall be construed as one agreement.

9.             Counterparts.  This First Amendment may be executed in any number
of counterparts, each of which when executed and delivered shall be deemed to be
an original, and all of which when taken together shall constitute one and the
same agreement.  Delivery of an executed signature page of this First Amendment
by facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

10.          Statutory Notice.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR FOREBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

IN WITNESS WHEREOF, this First Amendment to Amended and Restated Credit
Agreement has been duly executed as of the date first written above.

 

4

--------------------------------------------------------------------------------


 

 

 

MONACO COACH CORPORATION

 

By: /s/ Marty Daley

 

 

Title:  VP and CFO

 

ROYALE COACH BY MONACO, INC.

 

By:  /s/ Marty Daley

 

 

 

MCC ACQUISITION CORPORATION

 

By:  /s/ Marty Daley

Title:  Treasurer

 

Title:  Treasurer

 

DEUTSCHE FINANCIAL SERVICES CORPORATION

 


By:  /s/ Timothy Wass

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By:  /s/ Kathy Inman Lucier

Title:  Vice President

 

Title:  Vice President

 

UNION BANK OF CALIFORNIA, N.A.

 

By:  /s/ Thomas Marks

 

 

 

BANK OF AMERICA, N.A.

 

By:  /s/ Robert A. Davison

Title:  Vice President

 

Title:  Senior Vice President

 

WASHINGTON MUTUAL BANK

 

By:  /s/ Bruce Kendrex

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

By:  /s/ Caron Carlyon

Title:  Vice President

 

Title:  Managing Director

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I

1.  Revolving Loan Commitments:

U.S. Bank National Association  —  $14,181,818.18     (23.636363633%)

Deutsche Financial Services Corporation  —  $7,636,363.64     (12.727272733%)

Washington Mutual Bank  —  $10,818,181.82     (18.030303033%)

Wells Fargo Bank, National Association  —  $10,818,181.82     (18.030303033%)

Union Bank of California, N.A.  —  $8,909,090.90     (14.848484833%)

Bank of America, N.A.  —  $7,636,363.64     (12.727272733%)

2.  Term Loan Commitments:

U.S. Bank National Association  —  $13,818,181.82     (34.54545455%)

Deutsche Financial Services Corporation  —  $4,363,636.36     (10.90909091%)

Washington Mutual Bank  —  $6,181,818.18     (15.45454545%)

Wells Fargo Bank, National Association  —  $6,181,818.18     (15.45454545%)

Union Bank of California, N.A.  —  $5,090,909.09     (12.72727273%)

Bank of America, N.A.  —  $4,363,636.36     (10.90909091%)

 

3.  Swing Loan Commitment:

U.S. Bank National Association  —  $10,000,000     (100%)

 

4.  Applicable Lending Office and Address for Notices for each Lender:

 

U.S. Bank National Association
Oregon Commercial Banking
800 Willamette Street, 3rd Floor
PO Box 10553
Eugene, Oregon  97440
Attn:  Ken Carson
Telephone:  (541) 465-4127
Fax:  (541) 342-6712
Email: kenneth.carson@usbank.com

 

 

 

6

--------------------------------------------------------------------------------


 

 

Deutsche Financial Services Corporation
2625 S. Plaza Drive, Suite 201
Tempe, AZ  85282
Attn: Timothy Wass, Vice President
Telephone:  (480) 449-7124
Fax:  (480) 829-3963
Email: timothy.wass@db.com

Wells Fargo Bank, National Association
99 E. Broadway, 2nd Floor
Eugene, OR  97440
Attn: Kathy Lucier, Vice President
Telephone:  (541) 465-5965
Fax:  (541) 465-5764
Email: lucierki@wellsfargo.com

Washington Mutual Bank
1201 Third Avenue, WMT 1445
Seattle, WA  98101
Attn: Bruce Kendrex, Vice President
Telephone:  (206) 377-3888
Fax:  (206) 377-3812
Email: bruce.kendrex@wamu.net

Union Bank of California, N.A.
407 SW Broadway
Portland, OR  97205
Attn:  Tom Marks, Vice President
Telephone:  (503) 225-3693
Fax:  (503) 225-2846
Email: thomas.marks@uboc.com

Bank of America, N.A.
121 SW Morrison, #1700
Portland, OR  97204
Attn: Robert Davison, Senior Vice President
Telephone:  (503) 279-2809
Fax:  (503) 275-1391
Email: robert.a.davison@bankofamerica.com

 

 

7

--------------------------------------------------------------------------------